Exhibit 10.18
ADIENT US LLC


WELFARE PROGRAM


SEVERANCE




1.General. This Plan has been established to provide salary continuation for
covered Eligible Employees after an involuntary severance.


1.Eligibility. Each Eligible Employee shall be covered under this Plan as of his
Employment Commencement Date or if later, completion of his Waiting Period.
Participation shall end as provided in the Program. Dependents are not eligible
for coverage under this Plan.


2.Election. No election is required or allowed to participate in this Plan.


3.Benefits. Benefits shall be payments in the event of the Participant’s
severance as determined in the sole discretion of the Corporate Vice-President
of Human Resources, in accordance with the terms of the Summary Plan
Description.


4.Funding. Benefits shall be paid by the Employer. Participant contributions are
not required for coverage.










A narrative description of the severance benefit that applies for executive
officers under the Welfare Program is as follows:


Any executive officer who does not have an agreement providing for severance on
a qualifying termination will be eligible for the following benefits upon a
qualifying termination:



Grade on Date of TerminationWeeks of Continued Base Salary (Lump Sum)Other
Benefits OfferedLess Than 5 Years of Service5-10 Years of Service10 or More
Years of ServiceCompany Pays 100% of COBRA Premiums for Medical
CoverageE22832369 months




